Citation Nr: 0015328	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-03 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $3,049.70.


REPRESENTATION

Appellant represented by:	Non-Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to September 
1988 and from April 1990 to May 1997.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1998 decision by the Committee on Waivers and 
Compromises (Committee) of the Winston-Salem, North Carolina 
RO. 


REMAND

The veteran initially served on active duty from July 1973 to 
September 1988, at which time he was transferred to the 
Temporary Disability Retired List.  By rating decision dated 
in November 1988, service connection was granted for organic 
brain syndrome.  A 30 percent evaluation was assigned from 
September 14, 1988.  

In September 1991, the RO suspended the veteran's 
compensation benefits effective April 1, 1991 because of the 
veteran's failure to report for scheduled VA examinations.

In June 1997, the veteran reapplied for VA compensation 
benefits.  During the processing of this claim, the RO 
determined that the veteran had reenlisted in the military 
and had served on active duty from April 1990 to May 1997.  
Consequently, in April 1998, the veteran's compensation 
payments were adjusted effective April 4, 1990.  This 
retroactive adjustment of benefits created the overpayment in 
at issue.  In a statement received in May 1998, the veteran 
requested a waiver of recovery of the indebtedness charged 
and the matter was thereby referred to the Committee for 
further action.

In a July 1998 decision, the Committee denied the veteran's 
request for waiver of recovery of the overpayment, finding 
that the veteran demonstrated bad faith in the creation of 
the debt by not promptly reporting his reentrance into active 
military service, and that failure to collect the debt would 
result in unjust enrichment to the veteran.  Additionally, in 
the statement of the case (SOC), which was issued in January 
1999, the RO indicated in its reasons for decision that 
because the veteran "did not report [his] reentry into 
active duty in a timely fashion [he was] at fault in the 
creation of this debt."

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The Board finds that the RO must clarify 
under what basis the veteran's request for waiver was denied, 
that is, either under the equity and good conscience 
standard, which contemplates several elements to include 
fault, and unjust enrichment, or under one of the elements 
that automatically precludes the granting of waiver-fraud, 
misrepresentation, or bad faith.

Finally, the record shows that the veteran has not submitted 
a financial status report since submitting his request for a 
waiver.  It would be useful to obtain a current financial 
status report in this case.

In light of the above, this matter is remanded to the RO for 
the following action:

1.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

2.  Thereafter, the claim should be 
reviewed by the RO's committee on waivers 
for the purpose of specifying the reason 
for the adverse decision.  Specifically, 
it should be stated for the record 
whether the basis for the denial was a 
finding of fraud, misrepresentation or 
bad faith or whether the denial was based 
on the equity and good conscience 
standard.  A supplemental statement of 
the case (SSOC) that accurately reflects 
the reasons for the decision and contains 
a recitation of the applicable laws and 
regulations insofar as claims for waiver 
of recovery of overpayments are concerned 
should then be provided to the veteran 
and his representative.  The SSOC should 
provide the pertinent laws and 
regulations, to include 38 U.S.C.A. § 
5302 (West 1991) and 38 C.F.R. § 1.965.  
The veteran should be given the 
opportunity to respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


